Citation Nr: 0217554	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  95-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
urticaria/hives.  

(As to the issues of entitlement to service connection for 
urticaria, low back and left knee disorders, and the issue 
of a temporary total disability evaluation for left knee 
surgery performed in December 1993, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Reno Department of Veterans Affairs (VA) Regional Office 
(RO).  

With regard to the appellant's claim for urticaria/hives, 
the Board notes that the RO denied service connection for 
hives/urticaria in a July 1992 decision.  The veteran did 
not perfect her appeal and the decision became final.  In 
April 1999, the veteran requested that her claim be 
reopened.  In July 1999, the RO again denied service 
connection for hives/urticaria.  Thereafter, the veteran 
perfected the issue for appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence submitted, regardless of the RO's action.  Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Accordingly, this issue has 
been rephrased, as noted on the title page.

As to the issues of entitlement to service connection for 
low back and left knee disorders, and the issue of a 
temporary total disability evaluation for left knee surgery 
performed in December 1993, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2).

The Board is also deferring the issue of entitlement to an 
effective date earlier than November 3, 1997, for the grant 
of a total rating based upon individual unemployability 
pending development on the above issues.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
urticaria/hives in July 1992.  The veteran was notified of 
this decision in August 1992 and did not properly perfect 
her appeal.  Thus, the decision became final.  

2.  Evidence submitted since the July 1992 rating decision 
bears directly or substantially upon the issue at hand, is 
not duplicative or cumulative, and must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the July 1992 decision is new and 
material and the veteran's claim for service connection for 
urticaria/hives is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  See also Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the July 1999 rating 
determination and the February 2002 SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  Moreover, in a March 2001 letter, the RO 
informed the appellant of the laws and regulations of the 
VCAA.  The RO informed the appellant about VA's duty to 
notify her about her claim, what the evidence had to show to 
establish entitlement to the benefit sought, what she could 
do to help with her claim, where and when to send 
information, VA's duty to assist her in obtaining evidence, 
what had been done with her claim, and where to contact VA 
if she had any questions or needed assistance.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  The veteran has also been afforded 
several VA examinations during the course of this appeal.  
VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.

As to the issue of whether new and material evidence has 
been submitted to reopen the claim of service connection for 
urticaria/hives, the Board notes that new regulations have 
recently been placed into effect with respect to 
determinations as to whether new and material evidence has 
been submitted to reopen a claim for service connection.  
These regulations apply to claims filed subsequent to August 
29, 2001.  As this claim was received prior to this time, it 
is governed by the laws and regulations addressed below.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence 
presented or secured since the last final disallowance of 
the claim is new and material.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the record demonstrates that the RO denied 
service connection for urticaria/hives in July 1992.  The 
veteran was notified of this decision in August 1992 and did 
not perfect her appeal.  Thus, the decision became final.  
In its July 1992 decision, the RO noted that the veteran's 
service medical records showed that she was treated for 
hyperpigmentation of the elbows, knees, and ankles in March 
1986, with straie on the hips reported since 1995.  The RO 
further observed that in February 1989, the veteran had a 
pruritic rash on her legs variously diagnosed as urticaria 
rash, which was treated with Benadryl.  The RO also noted 
treatment in October and December 1991.  It also indicated 
that the veteran was seen in February 1992 with a history of 
hives.  

The RO observed that at her April 1992 VA examination, the 
veteran reported having hives two or three times per week 
for 1.5 years, without a known cause.  She reported taking 
Benadryl as needed.  At the time of the examination, skin 
findings were negative, with the examiner specifically 
stating that no hives were present.  The RO found that 
although the veteran was treated for hives inservice, the 
evidence showed these to be an acute and transitory 
condition as evidenced by no chronic residuals being present 
at the time of the VA examination.  

Evidence received subsequent to the July 1992 decision 
includes numerous medical records showing treatment for 
urticaria and other skin manifestations from early 1993 to 
the present.  Moreover, in a September 1999 letter, a 
physician at Nellis Air Force Base indicated that the 
veteran had had chronic urticaria since 1989 for which she 
took Atarax daily.  

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim 
was last denied on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Board finds that the evidence added to the record since 
the July 1992 determination directly addresses the issue on 
appeal.  The previous denial was based upon the absence of 
evidence of urticaria/hives at the time of the April 1992 VA 
examination. The RO indicated that this demonstrated that 
the episodes experienced by the veteran inservice were acute 
and transitory.  The newly added evidence is new and 
material to the issue at hand.  The evidence demonstrates 
that the veteran has been treated for urticaria/skin rashes 
on a fairly regular basis since 1993.  Moreover, the 
September 1999 letter from the Nellis AFB physician 
indicates that the veteran has had urticaria since 1989 and 
take a prescription medication for it on a daily basis.  In 
essence, at the time of the prior denial, there was an 
absence of accepted evidence of current disability.  The 
evidence added to the record cures one of the evidentiary 
defects that existed at the time of the prior denial.

The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

While the Board notes that the veteran was afforded a VA 
examination in May 2000, the claims folder was not available 
for the examiner to review in order to properly render an 
opinion as to whether any current skin disorder was related 
to the veteran's skin problems inservice.  The examiner 
specifically indicated that the claims folder had not been 
made available for review.  

Based upon the above decision, the Board is undertaking 
additional development on the claim of entitlement to 
service connection for urticaria/hives pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


ORDER


The claim for service connection for a low back disorder is 
reopened.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

